Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
Applicant's submission filed on 6-01-2022 has been entered.  Claims 1 and 3-6 were amended.  Claim 2 was cancelled.  Claims 1 and 3-6 are examined in this action.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: separate blade parts; a first abutment surface part adapted to a power transmission between the second and third blades in claim 1, and a second abutment surface part adapted for power transmission between the first blade and the third blade, in Claim 1.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The structure was interpreted as #293 and #294 in the figures (see also Applicant’s Para. 0040), and equivalents.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “separate blade parts” is indefinite. It is unclear what is being claimed as these parts are attached or part of the third combination blade.  Are these parts made of a different material or attached by some processes?  It is unclear what “separate” means as these parts are part of the third combination blade.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, are the “blade parts” the separate blade parts or addental parts?  The claims were interpreted as the “blade parts” were referring to the “separate blade parts.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, “comprising the blade parts and the first and second abutment surface parts, which are attached between the blade parts” is indefinite.  The claim reads that the blade parts are attached between the blade parts. Further, it is unclear what these are attached to.  It is unclear what is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, “wherein one of the first and second blades is adapted to push inside the u profile when the third combination blade is locked onto said one of the first and second blades,” is indefinite.  The claim allows for the first blade adapted to push inside the u-profile when the third combination blade is locked onto said first blade, or the second blade is adapted to push inside the u profile when the combination blade is locked on the second blade.  It is unclear how the blade can be locked as well as pushed inside at the same time.  As best understood, the claim requires the blade other than the one being locked to be pushed inside.  However, the claim allows for more than that.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 4, “a movement path of the third blade runs so that the blade parts interlock in relation to said one of the first and second blades so that the first and second abutment surface parts go toward and away from said another of the first and second blade” is indefinite. It is unclear what structure is being claimed. It is unclear what “go toward and away” means.  Do the first and second abutment surface move toward and away or are these facing a direction that is toward and away?  Applicant is using functional language to claim structure, but it is unclear what underlying structure is being claimed. The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,438,772 to Mieger.

In re Claim 1, Mieger teaches a demolishing device (see Fig. 6) for demolishing a concrete structure, comprising 
a first crushing blade (see Fig. 1, #18) for crushing concrete, 
a second blade for cutting metal or grinding concrete (see Fig. 1, #20),
a third combination blade (see Fig. 1, #12), and 
an attachment part for attaching the demolishing device to a utility machine in a detachable manner (see the structure added to #5 in Fig. 1);
wherein the first blade and second blade are separate blades (#20 and #10 are separate blades which separately pivot about #32), 
wherein the second blade comprise a cutting blade for cutting metal (see Fig. 1, #36, teaching cutting edges) or a pulverizing blade for grinding concrete (see Col. 2, ll. 5-18), and 
wherein the third combination blade is adapted to be used for crushing concrete together with the first blade and adapted to be used for cutting metal together with the second blade, when the second blade is the cutting blade, or for grinding concrete together with the second blade, when the second blade is the pulverizing blade (see Col. 2, ll. 5-18), and 
wherein: a structure of the third combination blade comprises separate blade parts (see Fig. 8, #27, #28, which are parts on the third blade that are separate from the third blade) and first and second abutment surface parts between the blade parts that combine the separate blade parts (see Figs. 1-2, #26/24; see also Fig. 8, #24/26 each having abutment surfaces and as shown in Fig. 8 #26 and #24 are located between #25/#27 – see second annotated Fig. 8, below) so that the first abutment surface part is adapted to transfer power between the second blade and third combination blade, when using the third combination blade for crushing concrete (see Col. 3, ll. 13-32, which states : In FIG. 2 the lateral part 18 is shown in its open position, whereas the lateral part 20 is locked in relation to the center part by means of the locking element 26), such that the second blade is adapted to be pushed between the blade parts and the first abutment surface part for the second blade is adapted to be supported against an edge of the second blade (see Fig. 8, showing the first and second abutment surface parts #24/26 adapted to be supported against an edge of the second blade - see annotated Fig. 8, below), and so that the second abutment surface part is adapted to transfer power between the first blade and third combination blade, when using the third combination blade for cutting metal or grinding concrete (see Col. 3, ll. 13-32, which states : While in FIG. 1 the concrete crusher part is shown to be locked in relation to the center part 12 by means of the locking element 24, the shears part is moved open by the piston and cylinder unit 22, that is to say the lateral part 20 is moved open to its position), such that the first blade is adapted to be pushed between the blade parts and the second abutment surface part for the first blade is adapted to be supported against the edge of the first blade (see Figs. 1-2, and Fig. 8)
    PNG
    media_image1.png
    322
    575
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    321
    455
    media_image2.png
    Greyscale

The Examiner notes that the locking elements #24 #26, switch the device from the embodiment illustrated in Fig. 1 to the embodiment of Fig. 2 – see also Fig. 8.  The Examiner notes that when the device is in the mode illustrated in Fig. 1, the locking element #24 locks #18 and #12 together and the force of the cylinder unit transmits forces through #18, #24, and #12.  Further, when the device is in the mode illustrated in Fig. 2, the locking element #24 locks #12 and #20 together and the force of the cylinder unit transmits forces through #20, #26 and #12.   

In re Claim 5, Mieger teaches a utility machine (see Mieger, Col. 1, ll. 10-12, teaching hydraulic excavators, hydraulic cable excavators, or the like), comprising the demolishing device for demolishing concrete structures according to claims 1 (see argument above in re Claim 1, the device of Mieger is used on a utility machine such as a hydraulic excavator, hydraulic cable excavators, or the like). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,438,772 to Mieger in view of WO 2015/181435.

In re Claim 3, Mieger teaches that the third blade includes the blade parts and the first and second abutment surface parts, which are attached between the blade parts (see discussion above in re Claim 1), but does not teach wherein the structure of the third combination blade is a U profile, and wherein one of the first and the second blades is adapted to push inside the U profile when the third combination blade is locked onto said one of the first and second blades blade.

However, WO 2015/181435 teaches a cutting/ crushing structure wherein the structure of the third combination blade is a U profile, and wherein one of the first and the second blades is adapted to push inside the U profile when the third combination blade is locked onto said one of the first and second blades blade (see WO 2015/181435, Pg. 5, ll. 19-28).


    PNG
    media_image3.png
    352
    339
    media_image3.png
    Greyscale

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the shape of the blades of Meiger to that of WO 2015/181435, wherein the cutting blade and the crushing blade overlap the combination blade, in order to provide a “cross-bite” orientation.  Doing so provides an increased effectiveness of compression, allowing the device to cut provide more pressure/force on the workpiece (see WO 2015/181435, Pg. 5, ll. 19-28).  

In re Claim 4, Meiger, in view of WO 2015/181435, for the reasons above in re Claim 3, teaches wherein a movement path of said one of the first and second blades blade runs toward and away from another of the first and second blades blade (the blades #230 and #220 move towards and away from one another) and a movement path of the third combination blade runs so that the blade parts interlock in relation to said one of the first and second blades so that the first and second abutment surface parts surfaces go toward and away from said another of the first and second blades (as best understood, the combination teaches this.  The third blade #250 of WO 2015/181435 has blade parts that interlock, by cross-biting, with the first and second blade and the first and second abutment surfaces of Meiger go both towards and away from the first blade and the second blade – the claims were examined a best understood.  Appropriate correction is required.

In re Claim 6, Meiger, in view of WO 2015/181435, for the reasons above in re Claim 3, teaches locking slots in the third combination blade (see Fig. 8 of Meiger, showing slots in the third blade #12).
 

Response to Arguments
Applicant’s amendments have cured the prior claim objections. 
Applicant’s amendments have overcome some of the 35 USC 112B rejections, but have introduced new 35 USC 112B rejections – see above. 
Applicant argues that the claims should not be interpreted under 35 USC 112F.  The examiner disagrees.  Applicant uses the term “parts” which is a generic place holder with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The limitation “abutment surface” fails to provide a sufficient structural limitation.  All parts have surfaces.  Further all surfaces of any “part” can be “ the place at which one thing borders on or abuts another.”  In other words, the term “abutment” does not provide sufficient structure to not interpret the limitation under 35 USC 112F.  In other words, all surfaces of a part are capable of transferring a force to an adjacent surface.   
Further, the examiner notes that in the terms “detent mechanism” and “eyeglass hanger member” or “eyeglass contacting member” all have introduced structure narrower than “abutment surface part.”  The term “detent” is known in the art as “a catch in a machine which prevents motion until released,” “abutment surface part” does not have a known definition but is an assembly of a generic term with functions that do not require any structure other than a surface.  Similarly, “eyeglass hanger member” and “eyeglass contacting member” all require the structure of eyeglasses.  The limitation “abutment surface part” does not require anything other than a part with a surface. 
Applicant argues that Meiger does not teach that blade #12 comprises separate blade parts and first and second abutment surface parts between the blade parts.  The Examiner respectfully disagrees.  Applicant’s use of the term “parts,” interpreted under the broadest reasonable interpretation, is broad enough to include the structure disclosed by Meiger – see discussion above in re Claim 1. 
The Examiner suggests adding structural limitations to the claim to over come the art of record. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724